Exhibit 10.1

 

December 21, 2005

 

Mr. Andrew D. Hamer

3683 Country Club Dr

Redwood City, CA 94061

 

Dear Andrew:

 

We are pleased to offer you the position of Chief Financial Officer and Vice
President of Finance. This letter embodies the terms of your promotion.

 

Effective January 1, 2006, your base salary will be $7,291.67, paid
semi-monthly. In addition, you are eligible for a 20% MBO bonus based on
quarterly objectives.

 

In anticipation and recognition of your important future contribution to the
growth of Keynote, and subject to the approval of Keynote’s Board of Directors,
we would like to offer you an incentive stock option grant for 75,000 shares of
common stock. You will receive incentive stock options to the extent permitted
under the law, which currently allows the grant during any one year of incentive
stock options with a fair market value at the date of grant of up to
$100,000.00. If the value of the shares exceeds $100,000.00, that amount in
excess will be granted as non-qualified stock options. The grant date of your
option will be the date the Board or a committee designated by the Board
approves the option grant by a written resolution. In calculating the exercise
price for such options it is the later of (a) your promotion date or (b) the
date the Board or a committee, if any, approves the option grant by resolution.
Fair market value on such date will be the closing price per share on the Nasdaq
National Market. Consistent with our employee stock option plan, vesting relates
to exercisability not “ownership”, these shares will vest as to 1/4th of the
total number of shares on your first anniversary of the effective date of this
promotion with an additional 1/48th of the total shares vesting at the end of
months 13 through 48 of your continued employment with Keynote. The terms of
your stock option grant are set forth more fully in our Stock Option Plan
agreements.

 

As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Keynote Systems, Inc. We require that, in the event of
resignation, you give at least three (3) months notice. Similarly, Keynote
Systems may terminate your employment at any time and for any reason whatsoever,
with or without cause, with three (3) months notice, or three (3) months of
salary and benefits in lieu of notice, provided, that in order to receive any
separation benefits you must first sign, date and deliver to the Company, and
allow to become effective, a general release of all known and unknown claims in
the form provided to you by the Company; and further provided that you will not
be required to release any right to indemnification you may have under
applicable law, the Company’s Certificate of Incorporation, the Company’s bylaws
or any indemnity agreement between you and the Company.

 

 

Furthermore, this letter agreement supersedes all our prior written or oral
communication with you and can only be modified by written agreement signed by
you and an officer of Keynote Systems.

 

Sincerely;

/s/ Richard Oyen

--------------------------------------------------------------------------------

Richard Oyen Director, Human Resources

 

Accepted:  

/s/ Andrew Hamer

--------------------------------------------------------------------------------

    Andrew Hamer     Chief Financial Officer Date:   12/30/05